DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seacrist et al. US 2013/0240830.
	Regarding claim 1, Seacrist et al. Figs. 2A and 2B discloses a multilayer structure comprising: 
30 [0033] comprising two major, generally parallel surfaces, one of which is a front surface of the single crystal semiconductor wafer and the other of which is a back surface of the single crystal semiconductor wafer, a circumferential edge joining the front and back surfaces of the single crystal semiconductor wafer, a central plane between the front surface and the back surface of the single crystal semiconductor wafer, and a bulk region between the front and back surfaces of the single crystal semiconductor wafer; 
a layer comprising silicon nitride [0033] in interfacial contact with the front surface of the single crystal semiconductor wafer; 
a layer comprising hexagonal boron nitride 20, Fig. 2B in interfacial contact with the layer comprising silicon nitride [0039]; and 
a layer comprising graphene 10, Fig. 2B in interfacial contact with the layer comprising hexagonal boron nitride [0039].  
Seacrist et al. is silent on N-terminated (100) silicon nitride in interfacial contact with the front surface of the single crystal semiconductor wafer. Seacrist et al. [0033] teaches that silicon nitride may be deposited on the front surface layer of the semiconductor substrate, e.g. silicon wafer of which is oxidized by contacting the substrate with an atmosphere of nitrogen at elevated temperature. For example, the semiconductor wafer may be exposed to nitrogen gas or ammonia at temperatures ranging from about 700.degree. C. to about 1300.degree. C. In some embodiments, silicon nitride is formed by chemical vapor deposition at about 800.degree. C. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have an N-terminated silicon nitride in interfacial contact with the front 2- -on the surface of the silicon wafer to form the silicon nitride layer.
Furthermore, Seacrist et al. teaches a silicon nitride layer in interfacial contact with the front surface of the single crystal semiconductor wafer but is silent on (100) silicon nitride. Note that the specification [0025] contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical.  In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art)
	Regarding claim 2, Seacrist et al. teaches the multilayer structure of claim 1 wherein the single crystal semiconductor wafer comprises a material selected from the group consisting of silicon, silicon carbide, silicon germanium, gallium arsenide, gallium nitride, indium phosphide, indium gallium arsenide, germanium, and combinations thereof [0030].
	Regarding claim 3, Seacrist et al. teaches the multilayer structure of claim 1 wherein the single crystal semiconductor wafer comprises silicon [0031].  
	Regarding claim 4, Seacrist et al. teaches the multilayer structure of claim 1. Seacrist et al. is silent on wherein the layer comprising N-terminated (100) silicon nitride is neutrally charged.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Regarding claim 5, Seacrist et al. teaches the multilayer structure of claim 1 wherein the hexagonal boron nitride has a molar ratio of B:N is between about 1.3:1 and 1:1.3 [0039].
Regarding claim 6, Seacrist et al. teaches the multilayer structure of claim 1. Seacrist et al. is silent on wherein the hexagonal boron nitride has an atomic concentration ratio of nitrogen and boron is 1:1.11 ± 0.09.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical.  In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Regarding claim 7, Seacrist et al. teaches the multilayer structure of claim 1. Seacrist et al. is silent on wherein the layer comprising graphene has a field effect mobility from about 500 cm2 -Vs-1 to about 1300 cm2V-Is~1.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical.  In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
claim 8, Seacrist et al. teaches the multilayer structure of claim 1. Seacrist et al. is silent on wherein the layer comprising graphene has an intrinsic charge carrier mobility of at least about 1200 cm2/Vs.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical.  In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Regarding claim 9, Seacrist et al. teaches the multilayer structure of claim 1. Seacrist et al. is silent on wherein the layer comprising graphene is characterized by a ratio I2D/IG of at least about 3, wherein IG is a full-width at half maxima of G-band, I2D is a full-width at half maxima of 2D-band position, and the ratio of the intensities of the 2D and G bands (I2D/IG) is determined via confocal Raman spectroscopy.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical.  In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Regarding claim 10, Seacrist et al. teaches the multilayer structure of claim 1 further comprising a metal film in interfacial contact with the layer comprising graphene [0036].  
claim 11, Seacrist et al. teaches the multilayer structure of claim 10 wherein the metal film comprises a metal selected from the group consisting of nickel, copper, iron, platinum, palladium, ruthenium, aluminum, cobalt and alloys thereof [0036].  
Regarding claim 12, Seacrist et al. teaches the multilayer structure of claim 10 wherein the metal film comprises nickel, cobalt, or nickel and cobalt [0036].  
Regarding claim 13, Seacrist et al. teaches the multilayer structure of claim 10 wherein the metal film comprises copper [0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898